Exhibit 10.4

EAGLE MATERIALS INC.

AMERICAN GYPSUM COMPANY

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2014

1. Purpose

The purpose of the American Gypsum Company Salaried Incentive Compensation
Program for Fiscal Year 2014 (the “Plan”) is to establish an incentive bonus
program which: (i) focuses on the performance of American Gypsum Company
(“American”) as well as individual performance; and (ii) aligns the interest of
participants with those of the shareholders of Eagle Materials Inc. (“Eagle”).
The Plan is adopted by the Compensation Committee of the Board of Directors (the
“Committee”) under the structure of Eagle Materials Inc. Incentive Plan, as
amended, (the “Incentive Plan”) and is subject to all the terms and conditions
of such Incentive Plan, including, without limitation the limits set forth in
Section 8 of the Incentive Plan. The Plan shall be in effect for the fiscal year
ending March 31, 2014.

2. Bonus Pool

To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of operating earnings of American. The
actual percentage may vary from year to year.

For Fiscal Year 2014, the bonus pool will be equal to 2.25% of American’s
operating earnings.

Participants must be employed at fiscal year-end to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
added during a year.

The Committee hereby delegates to the CEO of Eagle all its duties and
authorities to grant awards under the Plan except that the Committee shall
retain all authority with respect to awards to the American President.

3. Eligibility

The American President, Vice Presidents and Plant Managers will be participants
in the Plan. Additional participants who have management responsibilities or are
in a professional capacity that can measurably impact earnings may be
recommended by the American President subject to the approval of the Eagle
Materials CEO. The addition of new plan participants will not affect the total
pool available but will in effect dilute the potential bonuses of the original
participants.

A participant must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in this Plan may not
participate in any other company incentive plan with monetary awards, except for
American Gypsum Company’s Long-Term Compensation Program, the Eagle Materials
Long-Term Compensation Program and the Eagle Materials Special Situation
Program.



--------------------------------------------------------------------------------

4. Allocation of Pool

The American President will be eligible for 20%—25% of the pool which percentage
shall be recommended by the Eagle CEO and shall be approved by the Committee.
The American President will recommend the distribution of the remainder of the
company pool. For each participant in the Plan, the maximum annual bonus award
opportunity is represented by the percentage of the pool assigned to such
participant. The participants in the Plan and their percentage of the pool will
be approved by the Eagle CEO (except for the American President and his
percentage which shall be approved by the Committee) at the beginning of the
fiscal year for which the bonus is being earned. For example:

 

Participant

   % of Pool Available  

President

     20 % 

Vice Presidents

     34 % 

Plant Managers

     22 % 

Other Participants (Directors, Superintendents)

     24 %    

 

 

 

Total

     100 % 

The American President’s bonus opportunity shall be 50% objective goals and 50%
discretionary taking into consideration overall job performance and compliance
with Eagle Policies and Code of Ethics. All participants in the Plan must have
the ability to significantly affect the performance of the subsidiary company by
achieving measurable, quantifiable objectives. The American President will
determine the objective and discretionary balance of bonus opportunities for the
other participants in this Plan, subject to approval by the Eagle CEO.

5. Objective Criteria

At the beginning of the fiscal year goals and objectives shall be established
for each participant.

Objective setting is essential to an effective incentive compensation plan.
Objectives should be measurable and focus on areas that have meaningful impact
on our operational performance. Having selected objectives, it is also important
to establish a reference point for that objective which indicates expected
performance.

In addition to consideration of the budget plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable values from other companies or like situations and any
other qualified source or establishing reference points or basis for determining
performance.

To illustrate the need for the selection of an objective, the reference point
and how performance deviation from the reference is judged, let’s look at safety
as an example. Let’s assume a company plans 0 lost time accidents, which is
reasonable to plan. If they have 1 lost time accident, is the performance a
total failure, poor, fair or reasonable? If they have 2 lost time accidents, is
the performance unacceptable, poor, fair or reasonable? From this information it
would be difficult to assess their overall safety performance. We could give
consideration to the

 

-2-



--------------------------------------------------------------------------------

number of incidents requiring doctor’s treatment. We could include an evaluation
of worker’s compensation claims or dollars spent. As an alternative to these, we
could use industry statistics available from an authoritative source such as
OSHA or GA which show accident frequency and severity ratio for comparable
facilities. We could establish a mean or average as our reference point, based
on accident frequency and severity, and agree to a bonus adjustment according to
our percentile ranking with comparable industry.

Another example might be the case of a dryer system that is allowed to
deteriorate. This would tend to lower thermal efficiency and line speed, but
could increase available hours because we didn’t take the necessary down time to
repair the dryer system. A plan built on this premise might have production and
BTU per MSF statistics lower than historical performance but up time shown as
higher. Rather than using plan as the reference point for these criteria, we
might use historical performance for line speed, BTU/msf and a combination of
historical and industry average for up time. The intent would be to cause a
focus on the issue of not deferring maintenance.

Because our basic products are commodities the level of prices in a given market
area are established by supply and demand over which local management has little
influence. Through price leadership, local management can affect prices in a
small range around supply-demand equilibrium. Accordingly, one of the
performance criteria might still be pricing but this does not indicate that an
overall bad or good market is itself a performance indicator of local
management. For bonus purposes, they should neither be penalized nor rewarded
for the general economic conditions.

Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivable and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

Typical objectives that impact earnings include:

 

  •  

Sales

 

  •  

Volume (total or specific product)

 

  •  

Price

 

  •  

Market share

 

  •  

Plant Efficiencies

 

  •  

Waste

 

  •  

Speed

 

  •  

Delay

 

  •  

Fuel usage/msf

 

  •  

Production

 

  •  

Volume

 

  •  

Cost (total or specific component)

 

  •  

Quality Rating

 

  •  

Environmental Compliance

 

  •  

Managing Capital Projects

 

  •  

Overhead Reduction

 

-3-



--------------------------------------------------------------------------------

  •  

Working Capital

 

  •  

Inventory turns

 

  •  

Receivables

 

  •  

Long Term Planning

 

  •  

Gypsum reserves

 

  •  

Maintenance – protection of assets

 

  •  

Personnel

 

  •  

Safety

 

  •  

Training and development

 

  •  

Turnover rate

 

  •  

Union relations

6. Measuring Performance

At the close of the fiscal year the American President will review each
participant’s overall performance and each participant’s achievement of the
goals and objectives submitted at the beginning of the fiscal year and recommend
the distribution of the pool to the participants. Distribution of the pool to
participants other than the American President requires the approval of the
Eagle CEO. Distribution of any portion of the pool to the American President
requires the recommendation of the Eagle CEO and the approval of the Committee.

Any portion of the Company Operating Pool not paid out (unearned) or forfeited
will be added to the Special Situation Program (the “SSP”) at Corporate.

7. No Employment Guaranteed

No provision of this Plan hereunder shall confer any right upon any participant
to continued employment.

8. Governing Law

This Plan and all determinations made and actions taken pursuant hereto, shall
be governed by and construed in accordance with the laws of the State of Texas,
without reference to any conflicts of law principles thereof that would require
the application of the laws of another jurisdiction.

 

-4-